Citation Nr: 1440920	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-44 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of gall bladder removal.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's June 2014 hearing, he asserted that he was diagnosed with a gall bladder condition in November 2006, but experienced pain due to this condition during service.  Review of the Veteran's service treatment records (STRs) shows that he had elevated cholesterol during service and complained of pain in his right lower quadrant, right upper quadrant, and chest.  Further, the Veteran has contended that since undergoing surgery to remove his gall bladder in July 2007, he has experienced residuals such as scars and digestive problems, and that he should receive service connection for these residuals because the surgery was necessitated by a condition of service origin.  Thus, the issue presented is whether the Veteran is entitled to service connection for residuals of gall bladder removal, which is claimed as due to a condition of service origin.  

Review of the record shows that the Veteran's theory of entitlement, as stated above, has not been addressed by the AOJ and that the examination provided by VA in May 2009 is not adequate because the examining clinician failed to address whether the Veteran's in-service complaints of pain show that his gall bladder condition had onset during service.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim for an examination.

In addition, the Board notes that the most recent VA treatment records are current only as of March 2011 and more recent records are not available for the Board's review via VBMS and Virtual VA.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, while on remand, recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature and onset of symptoms of his gall bladder disability and residuals of that disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Request treatment records pertaining to the Veteran's treatment at VA facilities, dated from March 2011.  Previously, the Veteran identified the VA facilities where he has received treatment in a completed Form 21-4142 that is dated February 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  All efforts to obtain any and all identified records should be fully documented.

3.  After physically or electronically associating any pertinent, outstanding evidence with the claims folder, schedule the Veteran for a VA examination to obtain an opinion regarding the nature and etiology of the Veteran's gall bladder condition, to include consideration of the residuals of his gall bladder removal surgery.  The claims file should be provided to the examiner.  All findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.  In so doing, the examiner should comment on any relevant VA treatment records and service treatment records.  

First, the examiner is asked to state whether the Veteran currently has or has ever had a gall bladder condition, and if so, the examiner should identify the condition(s).

Next, the examiner should address the following: (a) whether it is at least as likely as not that the Veteran's gall bladder condition was caused or aggravated by his service; (b) whether it is at least likely as not that the Veteran's in-service complaints of pain in the right lower quadrant, right upper quadrant, and/or chest were manifestations of a gall bladder condition; (c) whether it is at least as likely as not that the Veteran had an asymptomatic gall bladder condition during service; and (d) whether it is at least as likely as not that the Veteran's service-connected costochondritis could have masked symptoms of a gall bladder condition during service.

With regard to the Veteran's gall bladder removal, the examiner is asked to identify all residuals of the Veteran's gall bladder removal surgery and provide an opinion as to the severity of the identified residuals.  Specifically, the examiner is asked to describe the size and characteristics of any scars found, and also describe the nature and severity of any related digestive problems.

If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

